                                                Case 19-11022                 Doc 2      Filed 09/19/19    Page 1 of 8

                                                                        UNITED STATES BANKRUPTCY COURT
                                                                       MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Terina                                 Lynn                      Potts                       Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                and list below the sections of the
                                                                                                                   plan that have changed.
 Debtor 2:
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-4446

 SSN# Debtor 2: XXX-XX-



                                                                               CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a            Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will          Included                Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                      Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 74,000.00 .

 Section 2:           Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                      Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                                Case 19-11022                Doc 2    Filed 09/19/19      Page 2 of 8

        $1,300.00 per Month for 1 month, increasing to $1,600.00 for 35 months.

        Additional payments all non-exempt proceeds from any sale of 5407 Eastern Shore Dr., Greensboro, NC

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

          The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00 . The Attorney has received $                       0.00       from the
        Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $                 from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

             The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.

3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b. To Be Paid by Trustee

                           Creditor                                                                           Estimated Priority Claim
 Internal Revenue Service                                                                                                                               $15,000.00
 Guilford County Tax Collector                                                                                                                               $0.00
 NC Dept. of Revenue                                                                                                                                     $4,000.00

 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

        b.         Maintenance of Payments and Cure of Default.

             Installment payments on the claims listed below will be maintained and any arrearage will be paid in full. Proofs of claim should reflect
             arrearage amounts through the petition date. For accounts that are in default, the Trustee will commence disbursements of installment
             payments the month after confirmation. Any filed arrearage claim will be adjusted to include post-petition installment payments
             through the month of confirmation.

             Amounts stated on a filed proof of claim, and as adjusted to include post-petition payments through the month of confirmation, will
             control over any contrary amounts listed below for the installment payment and the arrearage. Additionally, the Trustee will adjust the
             installment payment in accordance with any Notice of Mortgage Payment Change filed under Bankruptcy Rule 3002.1.

             The Trustee is authorized to pay any post-petition fee, expense, or charge for which notice is filed under Bankruptcy Rule 3002.1 if no
             objection is filed to such fee, expense, or charge.

                   Creditor                                    Address of Residence     Current    Installment       Estimated       If Current,
                                                                                          Y/N       Payment          Arrearage         Indicate
                                                                                                                     Amount on       by Debtor
                                                                                                                    Petition Date    or Trustee
SN Servicing Corp.                                    5407 Eastern Shores Drive,          N       *see             *see                   T
                                                      Greensboro, NC                              section 9        section 9
                                                                                                  below            below
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                                Case 19-11022                 Doc 2        Filed 09/19/19                Page 3 of 8


      c.        ? Claims to be Paid in Full by Trustee.

                   Creditor                                     Address of Residence               Estimated           Monthly         Monthly     Contractual
                                                                                                     Claim             Payment          Escrow      Interest
                                                                                                                                       Payment        Rate
                                                                                               $                   $               $                         %

      d. ? Request for Valuation to Treat Claims as Totally Unsecured. This will be effective only if the applicable box in Section 1.1 of
this plan is checked.

                   Creditor                                     Address of Residence           Estimated        Value of            Amount of      Amount of
                                                                                                 Claim         Residence          Claims Senior     Secured
                                                                                                                                   to Creditor’s     Claim
                                                                                                                                       Claim
                                                                                               $               $                 $                 $ -0-


4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

4.3 Personal Property Secured Claims.

        a.         None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.         None. If none is checked, the rest of Section 5 need not be completed or reproduced.

           b.      The Debtor Proposes to Surrender to Each Creditor Listed Below the Collateral that Secures the Creditor’s Claim.

                Upon timely filing of a claim evidencing a non-avoidable lien, the Debtor will surrender the collateral in satisfaction of the secured claim,
                and the stay under 11 U.S.C. § 362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all
                respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed a period of 120 days for
                personal property and a period of 180 days for real property to file a documented deficiency claim. Any allowed unsecured claim
                resulting from disposition of the collateral will be treated as an unsecured claim under Section 6.

                       Creditor                                                                       Collateral to be Surrendered
Carolina Bank                                                                          1117 Young Place, Greensboro, NC
Guilford County Tax Collector                                                          1117 Young Place, Greensboro, NC
Internal Revenue Service                                                               1117 Young Place, Greensboro, NC
BB&T Bank                                                                              3941 Eastland Ave., Greensboro, NC

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                                Case 19-11022               Doc 2        Filed 09/19/19          Page 4 of 8

Guilford County Tax Collector                                                       3941 Eastland Ave., Greensboro, NC
Internal Revenue Service                                                            3941 Eastland Ave., Greensboro, NC



 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is                 50.00    %.

        b.       The minimum sum of $ 74,000.00                      will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other

6.2 Separately Classified Nonpriority Unsecured Claims.

a.                None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
         without res judicata effect as to any action to avoid a lien.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
     g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
         any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                Case 19-11022        Doc 2        Filed 09/19/19        Page 5 of 8


        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred
           or assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the
           order confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to
           be a violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.

             b.            The following plan provisions will be effective only if there is a check in the box “Included” in Section 1.3. Any nonstandard
             provision as defined by Bankruptcy Rule 3015(c) set out elsewhere in this plan is void.


             Any allowed secured claim of SN Serving Corp. secured by a first deed of trust against the real property
             located at 5407 Eastern Shores Drive, Greensboro, NC will be paid an adequate protection payment of
             $1,000.00 per month for a period of twelve (12) months commencing in November 2019 and continuing until
             the earlier of the sale of the real property located at 5407 Eastern Shore or October 2020. If a motion to
             approve the sale of the real property has not been filed by October 31, 2020, the automatic stay will
             terminate as to all lienholders, such that all lienholders can exercise their state law rights against the
             property.
             Eastern Shores Associates, Inc. will be paid for homeowner association dues in the regular monthly amount
             through the disbursements by the Trustee at the rate of $385.00 per month effective with the month
             following confirmation. The post-petition homeowner association dues through the month of confirmation
             will be paid in full in monthly installments of $385.00 as a special unsecured debt. Any amount owing prior to
             petition filing will be paid as an unsecured claim unless the claim documents a non-preferential perfected lien
             recorded against the real property and if such a lien exists the pre-petition arrearage will be paid in full as part
             of the post-petition arrearage claim as a secured claim.
             Any allowed secured claim of the Guilford County Tax Collector and the City of High Point for outstanding real
             property taxes or assessments owed on the real property at 5407 Eastern Shores Drive, Greensboro, NC shall
             be paid at the time the real property is sold, or if not sold may be collected by Guilford County Tax Collector
             through its state law remedies to foreclosure or otherwise liquidate its claim against the real property at 5607
             Eastern Shores Dr., Greensboro, NC after October 31, 2020 when the automatic stay is lifted.



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

 X      /s/Terina Lynn Potts                                                  X
        Terina Lynn Potts                                                           Signature of Debtor 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                                Case 19-11022        Doc 2   Filed 09/19/19       Page 6 of 8

        Signature of Debtor 1

        Executed on           September 19, 2019                               Executed on
                              mm/dd/yyyy                                                     mm/dd/yyyy


 /s/ Phillip E. Bolton                                                        Date:   September 19, 2019
 Phillip E. Bolton 12326NC
 Signature of Attorney for Debtor(s)

 Address:              622-C Guilford College Road
                       Greensboro, NC 27409
 Telephone:            336-294-7777
 State Bar No:         12326NC NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
                                                Case 19-11022            Doc 2        Filed 09/19/19      Page 7 of 8

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Terina Lynn Potts                                                         )        Case No.
                                                                                  )
        5407 Eastern Shores                                                       )
                         (address)                                                )
        Greensboro NC 27455-0000                                                  )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-4446                                                          )
                                                                                  )
                                          Debtor(s)                               )

                                                                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402

Anita Jo Kinlaw Troxler
Chapter 13 Trustee
Greensboro Division
Post Office Box 1720
Greensboro, NC 27402-1720

 Barclay's Bank Deleware
 P.O. Box 8803
 Wilmington, DE 19899
 BB&T
 P.O. Box 2914
 Largo, FL 33779
 BB&T
 P.O. Box 1847
 Wilson, NC 27894
 BB&T
 P.O. Box 1847
 Wilson, NC 27894
 Berkley Insurance Company
 P.O. Box 856742
 Minneapolis, MN 55485
 Carolina Bank
 1601 Highwoods Boulevard
 Greensboro, NC 27410
 City of Greensboro
 P.O. Box 3427
 Greensboro, NC 27402
 City of High Point
 P.O. Box 230
 High Point, NC 27261
 City of High Point
 P.O. Box 230
 High Point, NC 27261
 Eastern Shores Associates, Inc.
 c/o Prestige Management
 PO Box 9336
 Greensboro, NC 27429
 Employment Security Commission
 Attn: Tax Dept.
 P.O. Box 26504
 Raleigh, NC 27611-6504
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                                Case 19-11022        Doc 2   Filed 09/19/19    Page 8 of 8

 Friendly Urgent Care
 410 College Road
 Greensboro, NC 27410
 Guilford Co. Tax Department
 P.O. Box 3427
 Greensboro, NC 27402
 Guilford County
 P.O. Box 3427
 Greensboro, NC 27407
 Guilford County
 P.O. Box 3427
 Greensboro, NC 27407
 Guilford County Animal Control
 1203 Maple Street
 Greensboro, NC 27405
 Internal Revenue Service
 P.O. Box 7346
 Philadelphia, PA 19101-7346
 Internal Revenue Service
 P.O. Box 7346
 Philadelphia, PA 19101-7346
 Interstate Credit Collection
 711 Coliseum Plaza Ct.
 Winston Salem, NC 27106
 Interstate Credit Collection
 711 Coliseum Plaza Ct.
 Winston Salem, NC 27106
 Keziah, Gates & Samet, LLP
 P.O. Box 2608
 High Point, NC 27261
 Attn: Stephen Bouldin
 Moses Cone Health System
 1200 N. Elm Street
 Greensboro, NC 27401
 NC Dept. of Revenue
 P.O. Box 1168
 Raleigh, NC 27640
 Novant Health
 3333 Silas Creek Parkway
 Winston Salem, NC 27103
 PMAB, LLC
 4135 S. Stream Boulevard, Ste. 400
 Charlotte, NC 28217
 Prestige Property Management
 2102 N. Elm Street
 Greensboro, NC 27408
 Prime Rate Premium
 2141 Enterprise Drive
 Florence, SC 29501
 SN Servicing Corp.
 323 5th Street
 Eureka, CA 95501
 Rick D. Lail
 725 E. Trade Street, Suite 120
 Charlotte, NC 28202
 Spectrum Cable Service
 2247 Platt Springs Road
 West Columbia, SC 29170

 Date      September 19, 2019                                                    /s/ Phillip E. Bolton
                                                                                 Phillip E. Bolton 12326NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
